McCLELLAN, J.
— The action is for libel; and the act, commonly called the “Anti-boycott Law,” approved September 26, 1903 (Gen. Acts 1903, p. 281), neither had nor has any bearing upon the case. If it should be otherwise influential in such an action, this suit was instituted before the passage of the act.
The matter complained of, Avhich appeared in several issues of the Labor Review, a newspaper, is thus stated in the pleadings: “Carpenters Take Action. At a Recent Meeting Contractors are Placed on ‘Unfair List.’ The Labor Review has been handed the following, with instructions to publish and keep standing until the par*370ties named have decided to set themselves square with ¡organized labor: ‘To the Labor Review: The following contractors have been placed on the unfair list by the Carpenters7 Union No. 376, towit: J. W. Galliher, Tyson & Sons, J. T. Thrasher, Contractor Smoote. EL H. Brown, President. E. R. Moore, F. S.7 77
Counts 2, 3, and 5 seek a recovery for injuries suffered by the plaintiff in his business capacity as a contract- or, and count 4 for the ascribed aspersions on his character. The three first mentioned counts allege the engagement of plaintiff in the profession or business of a contractor and aver the infliction of damages on him in that capacity, imputing, by way of innuendo, to the publication the meaning that he was dishonest, unreliable', and undeserving of the confidence of the public in his avocation. The fourth count, as it is written, consists, ■in substance, in the averment of the publication and innuendoes ascribing the meanings above stated, but with-i out reference to his calling. The first count, in the Code form, was stricken on demurrer, evidently upon the idea that the matter was not libelous per se. This ruling was, of course, correct, lienee we treat the case as rested upon words not per se actionable.
Many of the text-writers and courts have recognized a .distinction between that class of actions for libel where the object of the offending matter Avas the profession, trade, or business of the plaintiff, and that class where the publication was directed against the individual. — 25 Cyc. pp. 326-329, 353-355, and notes. In the former class it has been held that the gist of the action is the injury intentionally inflicted by the publication of the false matter, and that the averment of special damages Avill state a cause of action; and, in the latter, that in order to sustain the. action the words must be susceptible of a meaning defamatory in its character.— *371Iron Age (Jo. v. Crudup, 85 Ala. 519, 5 South. 332. A consideration of the controverted question as to whether the matter must be defamatory to maintain an action for libel of one in his profession, trade or business is entirely obviated in this case, since the plaintiff has, by his innuendo, ascribed to the publication a meaning or meanings by Avhich he is bound (Callahan v. Ingram, 122 Mo. 366, 367, 26 S. W. 1020, 43 Am. St. Kep. 583), and the correctness of Avhich must he found, if the demurrer Avas properly overruled. So Ave are relegated to a construction of the publication to ascertain Avhether it is susceptible of the defamatory meanings attributed to it. — Gaither v. Advertiser Co., 102 Ala. 458, 14 South. 788. And, if the matter pleaded is not susceptible of the meaning ascribed, the action must fail. — Gaithers Case, supra.
'lhe rule has long obtained in this court that, in construing alleged libelous publications, the Avhole must be considered, and that construction adopted Avhich Avill accord to the matter, or the Avords employed, such a meaning as is most natural and obvious, in the plain and popular sense in Avhich the public understand them.— Iron Age Co. v. Crudup, 85 Ala. 519, 5 South. 332; Mailings v. Newman, 26 Ala. 300, 62 Am. Dec. 723; Robinson v. Drummond, 24 Ala. 174. No strained construction is tolerable, nor a meaning ascribed, in the absence of circumstances so indicating, that is only justified by the application to Avords of definitions, to be found in the lexicons, of unfamiliar and rare and unusual use. Of course, upon occasion, the lexicon may be taken in ■aid of a proper construction of the language employed; but it cannot give a meaning to the words in Avhich they are not generally understood in the parlance of the day. And it is also manifest that Avords innocent in them- . selves may become capable of conveying an offensive *372meaning by tlieir association with other words — a qualified application.of the maxim “noscitur a sociis”; and, on the other hand, words susceptible of carrying a slanderous meaning may be bereft of that quality by their association with other parts of the context. The actionable quality of the publication is rested in the complaint upon the word “unfair,” and, as therein used, is averred to mean, in short, dishonesty, faithlessness to contract, unreliability, and undeserving of confidence. Of course, if so, then a cause of action is well stated. Those meanings, among others innocent, are, in substance, given the word by the lexicographers. In the publication, whether we look at the communication from the Carpenters’ Union or the matter preceding it, the word “unfair” is coupled with the word “list,” and, as written, describes and qualifies, grammatically speaking, the word “list.” It imports a list containing the names of those who are unfair, and whose names, as contractors, are given.
The source of the publication is a branch of what is generally known as “organized labor,” and the vehicle of dissemination is the Labor Review, which the matter shows undertakes to speak for organized labor. It also appears that the Carpenters’ Union entertained hostility to the contractors named, and proposed to inform the public of their attitude pending the decision of those contractors to square themselves with organized labor. And we know, as of common knowledge, that the pursuit of his vocation by a contractor is immediately dependent in a large measure and generally upon the services of carpenters, as well as other artisans. We think this states the setting of the publication as strongly as it may justifiably be done. Organized labor is an organization as universally known as any existing in the country, and its purposes are alike as well recognized. *373In fact, no association of which wo are informed is more generally known than that of the laborer, tradesman, and artisan. The press teems with notices pertaining to it, and the industrial centers and the cities of the country are constantly the scenes of its activities. Barring the agricultural communities of the land, hardly any enterprise, business, or constructive undertaking is without the pale of its effect. Of such an organization, so widespread and active, the courts cannot be oblivious, either of its existence or general practices. Hence, we think that, in this case, common knowledge must have resourse in determining the susceptibility of the publication under consideration to the meanings ascribed by the innuendoes. The averments of the counts do not present any'fact or circumstance additional, for the purpose in hand, to that to be gained from the face of the pleaded matter. Applying our common knowledge to this publication, which emanates from organized labor and is borne to the public through a paper identified therewith, it must be concluded that the word “unfair,” when coupled with the word “list,” is an idiom of the language of that organization. It has, in a sense, coined the descriptive term composed of the two words, and thereby given to the couplet, a meaning as distinctive as any in our language — a meaning not imported by the separated words when reference is had either to the lexicon or the usual understanding of the public.
So, if we-are correct in the stated conclusion, the inquiry is: Under the circumstances attending its utterance, primarily its source and the subject-matter to which applied, is the term susceptible of the meaning ascribed by the innuendo? We think not. The term manifestly does not impute a want of personal integrity¿ To give it such a meaning would be to render wholly meaningless the phrase stating that the matter would *374be kept “standing until the parties named have decided to set themselves square with organized labor.” The only possible inference, in the light of the quoted limitations, to be drawn is that the announcement of the-action of the union in placing the contractors on the unfair list will be continued until they had squared themselves with organized labor. It is inconceivable that a want of professional or business integrity — moral decrepitude as contractors — would be thus described, and, if so, that the fault could be cured by a decision to square themselves with organized labor. But, beyond this, the common knowledge -which we have already applied, and which current events and history compel us to apply, the placing of parties on an unfair list by organized labor is nothing more or less than a declaration-of the unfriendliness of the named parties to the organization which originated the means and term. It has. become a familiar weapon, as it were, of the institution to enforce its rules and regulations and to, from its viewpoint, compel a recognition of its conceived rights. The means and terms and purpose present in the unfair list rob it of any semblance of an effort to impute moral turpitude to the listed persons. The public have never so understood it. It has been universally taken to mean, and mean only, that the listed persons were rebellious against the rules, regulations, and authority of organized labor, and that that organization pronounced the fact that unfortunate results have and may attend one so listed is true; but, as we have said, the counts here ascribe meanings to the publication, and to these meanings the plaitniff commits the survival of his action.
However reprehensible may be the practice of listing as unfair persons violating the rules, etc., of organized labor, and however damnifying to private interests that practice may be, such cannot serve to render libelous *375that which, as here pleaded, is not so. What if the matter were pleaded with only the averment of special damage directly and naturally attending the publication, if false, would be our opinion, we are not called upon to. say. So we hold that the matter pleaded is not susceptible of the meanings ascribed in the counts, and therefore' the demurrer should’have been sustained.
For the error indicated, the judgment is reversed, and the cause is remanded.
Reversed and remanded.
Tyson, C. J., and Dowdell and Anderson, JJ., concur.